                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                     No. 7:18-cv-73-BO

SUSAN J. GORE,                                 )
                                               )
                 Plaintiff,                    )
                                               )
                 v.                            )                      ORDER
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security, 1             )
                                               )
                 Defendant.                    )


         This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

36, 41]. A hearing was held on these matters before the undersigned on August 30, 2019, at

Edenton, North Carolina. For the reasons discussed below, the plaintiff's motion for judgment on

the pleadings [DE 36] is DENIED and defendant's motion [DE 41] is GRANTED.

                                          BACKGROUND

         Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying her claim for Disability Insurance Benefits and Supplemental Security

Income. After initial denials of her application for benefits, plaintiff requested a hearing before an

Administrative Law Judge (ALJ), which occurred via videoconference on May 1, 2015. The ALJ

issued an unfavorable ruling, finding that plaintiff was not disabled, which became the final

decision of the Commissioner when the Appeals Council denied plaintiff's request for review.

Plaintiff then sought review of the Commissioner's decision in this Court.




1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                  2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       Plaintiff argues the ALJ failed to properly address and analyze the opinion of Richard

Campbell, Ph.D., when determining plaintiffs ability to work. Specifically, plaintiff asserts that

the ALJ failed to adequately explain conclusions drawn from Dr. Campbell's report and indicate

the amount of weight he was affording it.

       The Court finds no reversible error because the ALJ's thorough narrative discussion of the

evidence, including Dr. Campbell's evaluation, is sufficient for the Court to conduct its review.

The ALJ's discussion of Dr. Campbell's evaluation comes as part of a review of the medical

evidence about plaintiffs psychological health. Tr. 28-31. The review is extensive and detailed.

It begins with plaintiffs last psychiatric hospitalization in 2011, and proceeds year-by-year, before

ultimately concluding that the plaintiff suffers from depression and anxiety to such a degree that

she is limited to simple, routine, repetitive tasks, but not prevented from working altogether. And

although the evidence includes particular incidents of deeper depression and heightened anxiety,

none of the evidence directly conflicts with the ALJ's finding that plaintiff was capable of working.


                                                  3
From Dr. McClure's 2014 evaluation and diagnosis of panic and mood disorder, to Dr. Campbell's

2015 determination of plaintiffs average intellectual range and diagnostic impression of

adjustment disorder, to Dr. Latonya Lee Niang's observations about the plaintiff, all the evidence

of plaintiffs psychological health is consistent with someone who suffers from anxiety and

depression. Accordingly, the ALJ included additional work limitations that account for these

mental disorders.

       Plaintiff fixates on the language at the end of Dr. Campbell's report stating that it is

probable plaintiff would be impaired in a work setting. This equivocal statement does not undercut

the rest of the evidence reviewed by the ALJ. Indeed, plaintiffs potential impairment in a work

setting is the reason for the ALJ' s finding that she was limited to simple, routine, and repetitive

tasks. Dr. Campbell's report does not state plaintiff is incapable of working.

                                          CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard

was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 36] is DENIED

and defendant's motion for judgment on the pleadings [DE 41] is GRANTED. The decision of

the Commissioner is AFFIRMED.



SO ORDERED, this ____j__J_ day of September, 2019.


                                                      ~L:1~
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
